DETAILED ACTION
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Duane Byers on 12 May 2021.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 1 (Currently amended). A machine for preparing beverages, comprising a hydraulic circuit including:
	- a brewing unit, comprising at least one first part and one second part able to define a brewing chamber therebetween, when [[they]] the at least one first part and the at least one second part are in a closed or close position, at least the first part of the brewing unit being movable with respect to the second part;
	- a fluid actuator, which can be supplied for causing at least a displacement of the first part of the brewing unit towards the second part;
	- a water tank;
	- a pump having the inlet connected in fluid communication with the water tank and the outlet or delivery connected in fluid communication with the brewing unit and with the fluid actuator;

	- a heating device for heating the water forced by the pump towards the brewing unit; and
	- a normally open discharge valve having:
	- a main inlet, connected to the fluid actuator;
	- a main outlet, connected towards a collecting space;
	- a valve member set between the main inlet and the main outlet, suitable to assume an open condition and a closed condition, in which the valve member enables and prevents, respectively, a flow of fluid between said main inlet and said main outlet, the valve member being optionally urged by a spring towards the open condition;
-	wherein the discharge valve is a hydraulically driven valve, which further comprises a driving chamber, for hydraulic driving of the valve member, an auxiliary inlet of the driving chamber, connected to the delivery of the pump, and an auxiliary outlet of the driving chamber, connected to the brewing unit and to the fluid actuator in such a way that the water delivered by the pump passes through the driving chamber before reaching the brewing unit and the fluid actuator, respectively;
	the discharge valve moreover having a further outlet of the driving chamber, connected in fluid communication with a device for spillage of water from the driving chamber;
	the hydraulic circuit being configured such that:
	after the pump is activated for preparation of the beverage, the valve member passes from the open condition to the closed condition as a result of the pressure of the water in the driving chamber caused by operation of the pump; and
	after the pump is deactivated at the end of the delivery of the beverage, pressure in the driving chamber drops due to the spillage caused by the device for spillage, thereby enabling the valve member 

Claim 19 (Currently amended). A normally open discharge valve for a machine for preparing beverages, having:
	a main inlet, designed for connection to a fluid actuator of the machine;
	a main outlet, designed for connection towards a collecting space;
	a valve member set between the main inlet and the main outlet, suitable to assume an open condition and a closed condition, in which the valve member enables and prevents, respectively, a flow of fluid between said main inlet and said main outlet, the valve member being optionally urged by a corresponding spring towards the open condition;
	wherein the normally open discharge valve is a hydraulically driven valve that further comprises:
	a driving chamber for hydraulic driving of the valve member;
	an auxiliary inlet of the driving chamber, designed or fluidic connection to the delivery of a pump of the machine;
	an auxiliary outlet of the driving chamber, designed for fluidic connection to a brewing unit and to the fluid actuator of the machine, in such a way that water delivered by the pump passes through the driving chamber before reaching the brewing unit and the fluid actuator of the machine, respectively; and
	a further outlet of the driving chamber, designed to be connected in fluid communication with a device for spillage of water from the driving chamber.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not explicitly disclose that “the discharge vale is a hydraulically driven valve, which further comprises a driving chamber, for hydraulic driving of the valve member, an auxiliary inlet of the driving chamber, connected to the delivery of the pump, and an auxiliary outlet of the driving chamber, connected to the brewing unit and to the fluid actuator in such a way that the water delivered by the pump passes through the driving chamber before reaching the brewing unit and the fluid actuator, respectively; the discharge valve moreover having a further outlet of the driving chamber, connected in fluid communication with a  device for spillage of water from the driving chamber,” in combination with the remaining limitations of the claim.  The examiner notes that claim 1 has been amended by this paper to recite “when the at least one first part and the at least one second part are in a closed or close position,” finding explicit support in the Specification as filed at page 5, lines 7-10.
Regarding claim 19, the prior art of record does not explicitly disclose that the valve comprises “an auxiliary outlet of the driving chamber, designed for fluidic connection to a brewing unit and to the fluid actuator of the machine, in such a way that water delivered by the pump passes through the driving chamber before reaching the brewing unit and the fluid actuator of the machine, respectively; and a further outlet o the driving chamber, designed to be connected to in fluid communication with a device for spillage of water from the driving chamber,” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/22/2021